Title: To Thomas Jefferson from James I. Brossier, 2 July 1789
From: Brossier, James I.
To: Jefferson, Thomas


Le Havre, 2 July 1789. Recalls himself as the one to whom TJ wrote on 11 Feb. last.—Limozin, “chargé des affaires des Etats Unis,” has just paid his debt to nature. If, as he has reason to believe, his son does not continue to perform the functions of agent, he hopes TJ will obtain this place for him from Congress. This would be a place more precious to him perhaps than to Limozin fils because of “la richesse dont il jouit.” He is a father and without fortune: he will scrupulously perform the duties of the office.
